Citation Nr: 9935278	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served verified active military service from 
August 1950 to March 1952.  

In April 1998, the Board of Veterans' Appeals (Board) issued 
a decision denying an increased rating for tinnitus.  The 
veteran appealed his case to the United States Court of 
Appeals for Veterans Claims (hereinafter the Court).  The 
parties filed a joint motion to remand the issue to provide 
the Board an opportunity to further articulate its reasons or 
bases for its decision regarding the application of the 
rating criteria.  The Court granted the joint motion in its 
order dated in December 1998.  


REMAND

The criteria for rating diseases of the ear and other sense 
organs have been revised effective June 10, 1999.  64 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  In view of this fact, and 
in order to afford the veteran due process of law this case 
is remanded to the RO for the following actions:

1.  The RO should review the veteran's 
claim for an increased (compensable) 
rating for tinnitus, determine whether 
the rating criteria in effect before or 
since June 1999 are more favorable to the 
veteran, and rate the disability using 
the more favorable criteria.  In so 
doing, the RO should consider the 
additional evidence submitted to the 
Board, and should conduct any necessary 
evidentiary development.

2.  If the benefits sought on appeal are 
not granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



